Me. Chief Justice Hebnández
delivered the opinion of the court.
Both parties, appellant and appellee, presented a written stipulation to this court in which they agreed to use for the purposes of this apeal the same statement of the case which was approved for another former appeal, and also> to use for the same purpose the transcript of the record which was sent up to this court in the said former appeal.
The transcript filed in the office of the secretary for the-purposes of this appeal contains only a copy of the decision, appealed from and the notice of appeal.
Section 299 of -the Code of Civil Procedure, as amended, by Act No. 70 of March 9, 1911, prescribes what formalities, are necessary for the approval of a statement of the case,, the approval of the court being an indispensable requisite; to the validity thereof.
If the appellant considered it unnecessary to file a new' statement of the case, because he deemed the statement formerly approved for another appeal sufficient for the purposes of this appeal, he should have so stipulated with the-adverse party before the court below and secured the court’s. *572approval of tlie stipulation, whereupon the former statement of the ease would have served for the purposes of the present appeal.
This court cannot approve the stipulation submitted to it, for that would be an encroachment upon the authority of the court below, which alone may decide whether the former statement of the case is a faithful reflection of the evidence upon which it based the decision appealed from.
The said stipulation cannot be admitted.

Dismissed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.